Exhibit 99.1 ORCHID ISLAND CAPITAL ANNOUNCES SECOND QUARTER 2013 RESULTS VERO BEACH, Fla. (August 1, 2013) – Orchid Island Capital, Inc. (NYSE MKT:ORC) ("Orchid” or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month period ended June 30, 2013. Second Quarter 2013 Highlights · Net loss of $1.5 Million, or $0.46 per common share. · Second quarter total dividend payments of $0.405 per common share · Book Value per Share of $14.12 · (3.0)% Economic loss on common equity for the quarter, or (12.1)% annualized Comprised of $0.405 dividend per common share and $(0.86) decrease in net book value per common share · Company to Discuss Results on Tuesday, August 6, 2013, at 10:00 AM ET Details of Second Quarter 2013 Results of Operations The Company reported a net loss of $1.5 million for the three-month period ended June 30, 2013, compared with a net loss of $0.4 million for the three month period ended June 30, 2012.The second quarter net loss of $1.5 million included net interest income of $2.1 million, net losses of $3.2 million (which includes mark to market losses, realized losses on securities sold and gains on funding hedges), audit, legal and other professional fees of $0.1 million, management fees of $0.2 million, and other operating, general and administrative expenses of $0.2 million. During the second quarter, the Company sold mortgage-backed securities (MBS) with a market value at the time of sale of $135.3 million, resulting in realized losses of $0.9 million (based on security prices from March 31, 2013).The remaining net loss on MBS was due to fair value adjustments for the period. Capital Allocation and Return on Invested Capital The Company allocates capital to two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”), and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The PT MBS sub-portfolio is encumbered under repurchase agreement funding, while the structured MBS sub-portfolio generally is not.As a result of being encumbered, the PT MBS sub-portfolio requires the Company to maintain cash balances to meet price and/or prepayment related margin calls from lenders.As of March 31, 2013, approximately 52% of the Company’s investable capital (which consists of equity in pledged PT MBS, available cash and unencumbered assets) were deployed in the PT MBS portfolio.At June 30, 2013, the allocation to the PT MBS had remained at approximately 52%. -MORE- The tables below detail the changes to the respective sub-portfolios during the quarter, as well as the returns generated by each. Portfolio Activity for the Quarter Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - March 31, 2013 $ Securities Purchased - Securities Sold ) ) - ) ) Gain (Loss) on Sale ) - ) Return on Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark to Market Gains (Losses) Market Value - June 30, 2013 $ The tables below present the allocation of capital between the respective portfolios at June 30, 2013 and March 31, 2013, and the return on invested capital for each sub-portfolio for the three-month period ended June 30, 2013.The return on invested capital in the PT MBS and structured MBS portfolios was approximately (16.3)% and 12.7%, respectively, for the quarter.The combined portfolio generated a return on invested capital of approximately (2.3)%. Capital Allocation Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total June 30, 2013 Market Value $ Cash - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % March 31, 2013 Market Value $ Cash - - - Repurchase Agreement Obligations ) - - - ) Total $ % of Total % Returns for the Quarter Income / (loss) (net of repo cost) $ $ ) $ ) $ ) $ Realized and unrealized gains / (losses) Hedge gains n/a n/a n/a $ ) $ $ ) $ $ ) Return on Invested Capital for the Quarter )% % )% % )% -MORE- Prepayments For the quarter, Orchid received $8.8 million in scheduled and unscheduled principal repayments and prepayments, which equated to a constant prepayment rate (“CPR”) of approximately 16.3% for the second quarter of 2013.Prepayment rates on the two MBS sub-portfolios were as follows: (in CPR) Structured PT MBS MBS Total Three Months Ended, Portfolio (%) Portfolio (%) Portfolio (%) June 30, 2013 March 31, 2013 December 31, 2012 September 30, 2012 June 30, 2012 March 31, 2012 Portfolio As of June 30, 2013, Orchid’s MBS portfolio consisted of $339.1 million of agency or government MBS at fair value and had a weighted average coupon of 3.20%. The following tables summarize Orchid’s agency and government mortgage related securities as of June 30, 2013 and December 31, 2012: (in thousands) Weighted Weighted Percentage Average Average Weighted Weighted of Weighted Maturity Coupon Average Average Fair Entire Average in Longest Reset in Lifetime Periodic Asset Category Value Portfolio Coupon Months Maturity Months Cap Cap June 30, 2013 Adjustable Rate MBS $ 1.8% 4.24% 1-Sep-35 10.05% 2.00% Fixed Rate MBS 61.8% 3.35% 1-May-43 NA NA NA Hybrid Adjustable Rate MBS 29.9% 2.61% 1-Apr-43 7.61% 2.00% Total Mortgage-backed Pass-through 93.5% 3.13% 1-May-43 7.75% 2.00% Interest-Only Securities 5.9% 3.93% 25-May-43 NA NA NA Inverse Interest-Only Securities 0.6% 6.15% 25-Nov-40 NA 6.34% NA Total Structured MBS 6.5% 4.12% 25-May-43 NA NA NA Total Mortgage Assets $ 100.0% 3.20% 25-May-43 NA NA NA December 31, 2012 Adjustable Rate MBS $ 5.7% 4.20% 1-Sep-35 10.04% 2.00% Fixed Rate MBS 37.8% 3.24% 1-Dec-40 NA NA NA Hybrid Adjustable Rate MBS 51.5% 2.69% 1-Nov-42 7.69% 2.00% Total Mortgage-backed Pass-through 95.0% 3.00% 1-Nov-42 7.93% 2.00% Interest-Only Securities 2.5% 3.52% 25-Dec-39 NA NA NA Inverse Interest-Only Securities 2.5% 6.13% 25-Nov-40 NA 6.34% NA Total Structured MBS 5.0% 4.83% 25-Nov-40 NA NA NA Total Mortgage Assets $ 100.0% 3.09% 1-Nov-42 NA NA NA (in thousands) June 30, 2013 December 31, 2012 Percentage of Percentage of Agency Fair Value Entire Portfolio Fair Value Entire Portfolio Fannie Mae $ % $ % Freddie Mac % % Ginnie Mae % - - Total Portfolio $ % $ % June 30, 2013 December 31, 2012 Weighted Average Pass Through Purchase Price $ $ Weighted Average Structured Purchase Price $ $ Weighted Average Pass Through Current Price $ $ Weighted Average Structured Current Price $ $ Effective Duration (1) Effective duration of 4.578 indicates that an interest rate increase of 1.0% would be expected to cause a 4.578% decrease in the value of the MBS in the Company’s investment portfolio at June 30, 2013.An effective duration of 1.209 indicates that an interest rate increase of 1.0% would be expected to cause a 1.209% decrease in the value of the MBS in the Company’s investment portfolio at December 31, 2012. These figures include the structured securities in the portfolio, but not the effect of the Company’s funding cost hedges. Financing, Leverage and Liquidity As of June 30, 2013, the Company had outstanding repurchase obligations of approximately $308.7 million with a net weighted average borrowing rate of 0.38%.These agreements were collateralized by MBS with a fair value, including accrued interest, of approximately $318.2 million, and cash pledged to counterparties of approximately $6.4 million.The Company’s leverage ratio at June 30, 2013 was 6.5 to 1. At June 30, 2013, the Company’s liquidity was approximately $28.2 million, consisting of unpledged MBS and cash and cash equivalents.To enhance our liquidity even further, we may pledge a portion of our structured MBS as part of a repurchase agreement funding but retain the cash in lieu of acquiring additional assets. In this way we can, at a modest cost, retain higher levels of cash on hand and decrease the likelihood we will have to sell assets in a distressed market in order to raise cash.Below is a listing of outstanding borrowings under repurchase obligations at June 30, 2013. (in thousands) Weighted Weighted Total Average Average Outstanding % of Borrowing Amount Maturity Counterparty Balances Total Rate at Risk(1) in Days Citigroup Global Markets, Inc. $ % % $ 28 CRT Capital Group, LLC % % 23 South Street Securities, LLC % % 13 The PrinceRidge Group, LLC % % 24 Suntrust Robinson Humphrey, Inc. % % 13 Mizuho Securities USA, Inc. % % 37 Cantor Fitzgerald & Co. % % 8 KGS - Alpha Capital Markets, L.P. % % 1 Pierpont Securities, LLC % % 22 $ % % $ 23 Equal to the fair value of securities sold plus accrued interest receivable and cash posted by the Company as collateral, minus the sum of repurchase agreement liabilities and accrued interest payable. Hedging In connection with its interest rate risk management strategy, the Company economically hedges a portion of its interest rate risk by entering into derivative financial instrument contracts.The Company has not elected hedging treatment under GAAP, and as such, all gains or losses on these instruments are reflected in earnings for all periods presented.As of June 30, 2013, such instruments were comprised entirely of Eurodollar futures contracts with an average contract notional amount of $250.0 million and a weighted average fixed LIBOR rate of 1.84%. (in thousands) Average Weighted Contract Average Notional Open Expiration Year LIBOR Rate Amount Equity(1) % $ $
